     Case: 1:18-cv-04671 Document #: 22 Filed: 10/29/18 Page 1 of 1 PageID #:206

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

West Bend Mutual Insuance Company
                                           Plaintiff,
v.                                                        Case No.: 1:18−cv−04671
                                                          Honorable Frederick J. Kapala
Melchor Martinez, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 29, 2018:


       MINUTE entry by the Clerk of Court: Default is entered pursuant to
Fed.R.Civ.P.55(a) as to Melchor Martinez dba A Affordable Tree Service for failure to
answer or otherwise plead. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
